Citation Nr: 0832039	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.   Entitlement to an increased rating for residuals of a 
right knee injury, status-post lateral meniscectomy, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right knee 
synovitis, status-post arthroscopic surgeries, with 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left knee injury, with arthritis, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty with the Army from March 
30, 1979 to July 13, 1979, and with the Army National Guard 
from March 8, 1980 to March 9, 1980.  He also served with the 
Kansas Army National Guard on inactive duty for training from 
June 5, 1982 to June 19, 1982.  

These matters are before the Board of Veterans' Appeals 
(Board) from August 2002 and December 2003 rating decisions 
of the Wichita, Kansas, Medical and Regional Office Center of 
the Department of Veterans Affairs (VA).  

In pertinent part, as to the issue adjudicated herein on the 
merits, the August 2002 rating decision confirmed and 
continued a 10 percent evaluation for residuals of a left 
knee injury.  A rating decision dated in March 2008 granted 
service connection for arthritis of the left knee, 
characterized as a residual of the service-connected left 
knee injury.  A 10 percent evaluation for the service-
connected residuals of a left knee injury, with arthritis, 
was continued.

The August 2002 rating decision confirmed and continued a 10 
percent evaluation for right knee synovitis, status post 
arthroscopic surgeries, prior to August 2, 2002, awarded a 
temporary total convalescence rating pursuant to 38 C.F.R. § 
4.30 effective from August 2, 2002, and confirmed and 
continued a 10 percent rating from October 1, 2002.  The 
August 2002 rating decision also confirmed and continued a 
separate 10 percent rating for residuals of a right knee 
injury, status post lateral meniscectomy.  

By a rating action in November 2002, the temporary total 
convalescence rating for right knee synovitis, status post 
arthroscopic surgeries, was extended one month through 
October 2002, and a 10 percent rating was confirmed and 
continued from November 1, 2002.  

As is discussed below in the Remand following the Order in 
this decision, a rating action in January 2003 appears to 
have mistakenly assigned an increased 30 percent evaluation 
for "for right knee injury, status post lateral 
meniscectomy," based on limitation of motion, (Diagnostic 
Code 5299-5260), retroactively effective from November 29, 
2001, the date of the increased rating claim.  The January 
2003 rating decision recognized arthritis as a residual of 
the "right knee synovitis," and continued a 10 percent 
rating for the right knee synovitis pursuant to Diagnostic 
Code 5020.

By a rating decision dated in December 2003, the Regional 
Office (RO) denied the veteran's claim of entitlement to a 
TDIU.

The December 2003 rating decision also granted separate 
service connection for a tender scar of the right knee, as a 
residual of the service connected right knee injury, status 
post lateral meniscectomy, and assigned a 10 percent rating 
effective from November 29, 2001.  The appellant has not 
filed a notice of disagreement to either the assigned rating 
or the effective date assigned for his scar.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level for the 
disability or the effective date assigned).  

This case was previously before the Board in September 2005, 
wherein the veteran's claims were remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.

The issues of entitlement to an increased rating for 
residuals of a right knee injury, status-post lateral 
meniscectomy, (currently evaluated as 30 percent disabling), 
entitlement to an increased rating for right knee synovitis, 
status-post arthroscopic surgeries, with arthritis, 
(currently evaluated as 10 percent disabling), as well as 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU), are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

Throughout the rating period on appeal, the service-connected 
left knee injury, with arthritis, has been productive of pain 
with limitation of motion of the left knee.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a left knee injury, with arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, 5257-5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
August 2003 and October 2005 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating for the left 
knee and informed him of his and VA's respective duties for 
obtaining evidence.

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of a disability rating and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission was not prejudicial because the 
preponderance of the evidence is against the claim 
adjudicated on the merits herein and no disability rating or 
effective date will be assigned.  Additionally, the Board 
notes that the veteran was provided with an explanation of 
the law pertaining to the assignment of a disability rating 
and an effective date in the March 2008 SSOC.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).  .  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information for the 
veteran's increased rating claims.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a service 
organization in this case.  Further, the SOC in April 2003 
and multiple SSOCs, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (38 C.F.R. § 4.71a, Diagnostic 
Codes 5020, 5256-5262) for rating the disability at issue, 
and included a description of the rating formulas for all 
possible schedular ratings under the diagnostic codes.  The 
appellant was, thus, informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the current evaluation assigned 
by the RO.  Also, the claimant demonstrated that there was 
actual knowledge of what was needed to establish his claim in 
statements by him and his representative.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in August 2002 was decided prior to the issuance of an 
initial, appropriate VCAA notice.  As such, the timing of the 
relevant VCAA notices is presumed to be prejudicial.  

Nevertheless, the veteran's claim was readjudicated after the 
issuance of the untimely VCAA notice.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's testimony at a hearing before a Decision 
Review Officer at the RO.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim adjudicated herein on the merits.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim was received in November 2001.  As 
such, the rating period for consideration on appeal is from 
November 2000.  38 C.F.R. § 3.400 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).



Analysis

Residuals of a Left Knee Injury

The veteran is currently assigned a 10 percent rating for 
left knee arthritis, based on limitation of motion 
(Diagnostic Codes 5260 and 5261).  According to Diagnostic 
Code 5260, a 10 percent rating is assigned when flexion of 
the leg is limited to 45 degrees.  A 20 percent rating 
requires flexion limited to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
10 percent evaluation is warranted when extension of the leg 
is limited to 10 degrees.  A 20 percent evaluation is 
warranted when extension is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating for his residuals of a left knee 
injury, with arthritis, is most appropriate.  38 C.F.R. 
§ 4.7.  The evidence of record does not show the veteran has 
flexion limited to 30 degrees, as required for the next 
higher evaluation under Diagnostic Code 5260.  Indeed, the 
medical evidence of record clearly indicates that he has most 
recently had flexion, at worst, and fully acknowledging his 
pain, to at least 128 degrees, at his January 2008 VA 
examination, and flexion was not decreased on repetitive use.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  Likewise, the veteran 
demonstrated full extension to zero degrees on VA 
examinations in December 2005 and February 2008.  Thus, the 
veteran has, at most, slight limitation of flexion in his 
left knee, insufficient to warrant even the lowest possible 
compensable disability evaluation under Diagnostic Code 5260.  
As full extension was demonstrated, a separate compensable 
rating is not warranted under Diagnostic Code 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ratings 
between 30 and 60 percent are assigned where there is 
ankylosis of the knee.  Pursuant to the clinical findings 
noted above, there has been no demonstration by competent 
clinical evidence of left knee functional impairment 
comparable to ankylosis of the left knee.

In concluding that the veteran is not entitled to a higher 
rating for his left knee disability, the Board has considered 
whether he has additional functional loss - over and beyond 
that objectively shown - due to his pain, or because of 
weakness, premature or excess fatigability, incoordination, 
etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nevertheless, there has 
been no objective clinical indication, including at his VA 
compensation examinations, that his left knee pain causes 
additional functional impairment over and beyond that 
objectively shown, even when his symptoms are most 
problematic, during "flare-ups."  In this regard, the Board 
points out that repetitive use testing did not cause a 
decrease in range of motion at either examination.  As a 
result, his current 10 percent rating adequately compensates 
him for the extent of his pain, including insofar as it 
affects his range of motion.  38 C.F.R. §§ 5003, 5010 (2007).

The VA Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  One General Counsel Opinion has held 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997).  

Under Diagnostic Code 5257, a 10 rating is assigned for 
slight knee impairment due to recurrent subluxation 
or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  For the next higher 20 percent rating, there must 
be moderate recurrent subluxation or lateral instability, and 
the maximum 30-percent rating under this code requires severe 
recurrent subluxation or lateral instability.  Id.  Under 
Diagnostic Code 5258, a 20 percent rating may be assigned 
where there is evidence of dislocated semilunar cartilage 
with frequent episodes of "locking," pain and effusion into 
the joint.  

In this case, however, the objective evidence does not show 
instability or subluxation of the left knee, according to the 
January 2003, December 2005, and February 2008 VA examination 
reports.  In this regard, the Board points out that the 
veteran's VA examinations were negative for objective 
evidence of instability or locking, as his left knee 
ligaments were stable.  See 38 C.F.R. §  3.951(b).   Although 
he had tenderness, the VA examiner found that McMurray's, 
Lachman's and drawer sign testing were negative.  In 
addition, the veteran does not require any assistive devices 
and there was no evidence of warmth or swelling.  Further, 
while x-rays of the veteran's left knee in February 2008 show 
arthritis, the Board again notes that the veteran's 
limitation of motion of the left knee is insufficient to meet 
the criteria for a zero-percent rating.  

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability.  The next higher 20 percent rating requires 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256-5262 
(2007).  There is also no evidence that he has malunion or 
impairment of the tibia and fibula.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing that his residuals 
of a left knee injury, with arthritis, has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Entitlement a rating higher than 10 percent for residuals of 
a left knee injury, with arthritis, is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The veteran is currently service-connected for residuals of a 
right knee injury, status-post lateral meniscectomy, and also 
separately service-connected for right knee synovitis, 
status-post arthroscopic surgeries, with arthritis.  A 
January 2003 rating decision mistakenly listed/assigned an 
increased 30 percent evaluation for the service connected 
"right knee injury, status post lateral meniscectomy," 
although, significantly, the rating decision did contain 
correct text analysis, in sum, which stated that a 10 percent 
rating for right knee injury, status post lateral 
meniscectomy, is continued and a 30 percent rating is 
assigned for the right knee synovitis, status post 
arthroscopic surgeries.  Pursuant to the Board's September 
2005 remand, the RO attempted to correct this listing error 
by a rating decision dated in February 2008.  However, the 
Board finds that further modification is required in this 
regard.

Right knee synovitis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (2007), and is rated based on limitation 
of motion of the affected part, as degenerative arthritis.  
However, because the RO had mistakenly listed/assigned the 30 
percent rating based on limitation of motion to the residuals 
of a right knee meniscectomy, the May 2008 rating decision 
was precluded from accurately evaluating the right knee 
synovitis under Diagnostic Code 5020 due to the prohibition 
against pyramiding outlined in 38 C.F.R. § 4.14 (2007).  The 
service-connected residuals of a right knee lateral 
meniscectomy are appropriately evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 or 5257, which ever affords the 
higher rating.  Such would allow the correct evaluation of 
right knee synovitis, with arthritis, as degenerative 
arthritis, based on limitation of motion under Diagnostic 
Code 5020.  

The Board is unable to provide appellate consideration of the 
veteran's increased rating claims relative to the right knee 
lateral meniscectomy, pursuant to Diagnostic Code 5259 or 
5257, and increased rating claim for right knee synovitis 
with arthritis, pursuant to Diagnostic Code 5020, until RO 
correction of the above stated errors.

Inasmuch as the issue of entitlement to a TDIU due service-
connected disabilities is inextricably intertwined with, and 
dependent upon, the adjudication of the increased rating 
claims for right knee disabilities, it is deferred pending 
completion of the action requested below:

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Issue a rating decision which 
corrects the January 2003 and May 2008 
rating decisions by adjudicating the 
veteran's increased rating claim relative 
to the service-connected right knee 
lateral meniscectomy, pursuant to 
Diagnostic Code 5259 and 5257, assigning 
which ever Diagnostic Code affords the 
higher rating, and adjudicate the 
veteran's increased rating claim for 
service-connected right knee synovitis 
with arthritis, pursuant to Diagnostic 
Code 5020, as degenerative arthritis, 
based on limitation of motion.  
Thereafter, the RO should readjudicate 
the issue of entitlement to a TDIU due 
service-connected disabilities.

2.  If any benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


